                                                                                Case 3:18-cv-01047-WHA Document 138 Filed 03/19/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   640 OCTAVIA LLC,
                                                                         11
United States District Court




                                                                                             Plaintiff,                                      No. C 18-01047 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   KARL HEINZ-PIEPER, and DOES 1–45,                              ORDER TO SHOW CAUSE
                                                                         14   inclusive,

                                                                         15                  Defendants.
                                                                                                                         /
                                                                         16
                                                                         17          The parties have failed to submit a set of proposed jury instructions, a proposed special

                                                                         18   verdict form, and proposed voir dire questions as required by the undersigned’s Guidelines for

                                                                         19   Trial and Final Pretrial Conference. At tomorrow’s final pretrial conference, both sides shall

                                                                         20   SHOW CAUSE    why their request for a jury trial has not been waived and why the trial should not

                                                                         21   proceed as a bench trial.

                                                                         22
                                                                         23          IT IS SO ORDERED.

                                                                         24
                                                                         25   Dated: March 19, 2019.
                                                                                                                                      WILLIAM ALSUP
                                                                         26                                                           UNITED STATES DISTRICT JUDGE

                                                                         27
                                                                         28
